Citation Nr: 0822791	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-07 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bipolar disorder, to 
include anger and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1987 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

The veteran participated in a Board video conference hearing 
with the undersigned Veterans Law Judge in March 2008.  A 
transcript of that proceeding has been associated with the 
veteran's claims file.

The veteran filed a claim of entitlement to service 
connection for hepatitis C in August 2005.  By a rating 
decision in January 2006, the veteran's claim was denied.  He 
subsequently filed a notice of disagreement in February 2006 
and a statement of the case was issued in June 2006.  The 
veteran did not perfect his appeal and the time to do so has 
expired.  As such, the Board does not have jurisdiction to 
adjudicate this claim.

The Board observes that the veteran's current claim of 
entitlement to service connection for bipolar disorder, to 
include anger and depression, is inextricably intertwined 
with his pending claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD).  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 
Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11, 
(1998).  During the veteran's Board video conference hearing, 
the veteran stated that part of his anger and aggression 
stemmed from his attack in service, at which time his head 
and eye were injured.  Thus, these claims must be considered 
together.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development must be 
accomplished prior to adjudication of the veteran's claim.

As indicated above, there appears to be a claim pending for 
entitlement to service connection for PTSD.  Though it is not 
clear when the veteran submitted this claim, a notice letter 
dated in June 2007 clearly requests that he provide 
additional information regarding his personal trauma in 
service.  

The veteran has alleged that his currently diagnosed bipolar 
disorder, to include anger and depression, is the result of 
his time in service.  During the veteran's Board video 
conference hearing, the veteran stated that he had received 
treatment for his mental disabilities at the VA Medical 
Centers (VAMC) in Muskogee, Tucson and Oklahoma City.  He 
also indicated that he had been informed by VA staff that his 
current mental disabilities were the result of military 
service.  As such, this claim must be remanded to obtain 
these missing records and any other current VA treatment 
records.

After obtaining any available VA treatment records, the 
veteran's claim must be considered with that for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
treatment records from the VAMC in 
Oklahoma City, Oklahoma.  If no 
treatment records are available, this 
should be memorialized in the record.  
The RO/AMC should also obtain any 
recent treatment records from the VAMCs 
in Tucson and Muskogee.

2.  The veteran's service personnel 
records should be obtained.

3.  Thereafter, the claims of entitlement 
to service connection for bipolar 
disorder, to include anger and 
depression, and PTSD should be 
(re)adjudicated.  If the claim of 
entitlement to bipolar disorder remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The veteran must follow the proper 
appellate procedure to perfect an 
appeal for a claim of entitlement to 
service connection for PTSD, if such is 
denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

